Citation Nr: 9921317	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for chloracne with residual 
scarring including as secondary to exposure to Agent Orange (AO).

2.  Entitlement to an increased (compensable) evaluation for 
acne.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 1970.

The Board of Veterans' Appeals (Board) notes that the issues on 
appeal stem from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision dated in February 1994.  A timely 
notice of Disagreement (NOD) was received in October 1994.  A 
statement of the case (SOC) was issued to the veteran and his 
representative in April 1995.  A timely substantive appeal was 
received in May 1995.  Supplemental statements of the case (SSOC) 
were issued in February and September 1998.  It was noted that 
the claim of entitlement to service connection for tinea pedis 
with onychomycosis included in the SSOC of February 1998 was a 
mistake and that the issues pertaining to service connection for 
skin disorders other than chloracne including tinea pedis with 
onychomycosis and fungal infection of the hand with onychomycosis 
were being developed separately from the certified issues on 
appeal.  

In a rating decision dated in September 1998, the RO found that 
new and material evidence had not been submitted to reopen claims 
of entitlement to service connection for tinea pedis with 
onychomycosis and fungal infection of the hand with 
onychomycosis.

During the course of his appeal the veteran noted on several 
occasions that he was unable to report for pertinent scheduled VA 
dermatologic examinations primarily due to his inability to find 
appropriate transportation.  He indicated that there was no 
foreseeable remedy to his transportation problems and therefore 
requested that his case be transferred to the Board for a 
decision based upon the evidence of record.  






FINDINGS OF FACT

1.  The claim for service connection for chloracne including as 
secondary to exposure to AO is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The veteran's service-connected acne is not shown to be 
manifested by more than slight or mild, if any exfoliation, 
exudation or itching on a nonexposed surface or small area and 
without objectively demonstrated exfoliation, exudation or 
itching involving an exposed surface or extensive area.  


CONCLUSIONS OF LAW

1.  The claim for service connection for chloracne including as 
secondary to exposure to AO is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for an increased (compensable) evaluation for 
acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.14, 4.20, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An historical review of the evidence shows that the veteran 
served on active duty from August 1967 to July 1970.  He served 
in Vietnam.  His service medical records including a report of a 
physical examination dated in January 1970, for purposes of 
separation from active duty, are silent for any findings of 
chloracne.  




The veteran's record of service (DD-214) shows his decorations 
include a Vietnam Service Medal with one Silver Service Star, a 
Bronze Star Medal, and a Republic of Vietnam Campaign Medal.

A September 1970 report of initial postservice VA general medical 
examination shows a clinical evaluation of the skin revealed 
comedones, pustules and scarring across the lower back attributed 
to mild acne that was confined to the lower back.  The 
examination findings were silent for chloracne.

In an original rating decision of March 1971, the RO granted 
service-connection for mild acne of the back evaluated as 
noncompensable by analogy with eczema under Diagnostic Code 7806, 
based upon findings noted in the veteran's service medical 
records and on an initial postservice VA examination in September 
1970.  The noncompensable evaluation for acne has remained in 
effect to the present.  Service connection has been denied for 
coexisting tinea pedis with onychomycosis and fungal infection of 
the hand with onychomycosis.

The voluminous subsequently dated VA and private medical records 
contained in the veteran's claims folder consisting of three 
volumes dates through the late 1990's are silent for any skin 
symptoms attributed to a clinically confirmed chloracne process 
or to the veteran's established service-connected acne.  
Generally, the skin symptoms noted in the record were associated 
with coexisting tinea pedis with onychomycosis and fungal 
infection of the hand with onychomycosis.

Photographs submitted by the veteran in March 1998 pertaining to 
his back area revealed findings consistent with the descriptive 
findings noted on the VA examination in September 1970.  While he 
also submitted photographs of other areas of his skin including 
the feet and hands, the skin changes were not shown to be part of 
his service-connected acne by competent medical evidence.

The veteran has submitted recently dated correspondence showing 
that the he was unable to attend scheduled VA dermatologic 
examinations in connection with his appeal due to transportation 
problems.  He did not foresee any remedy of this problem and 
requested that his claim be sent to the Board for appellate 
consideration on the evidence of record.  


Criteria

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim is 
evaluated based on the places, types and circumstances of service 
as shown by the service records, the official history of each 
organization in which the veteran served, the veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to accept 
as sufficient proof of service connection satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated during such period of service, if the evidence is 
consistent with the circumstances, conditions, or hardships of 
such service. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 
3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996).

In addition to law and regulations regarding service connection, 
the Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 (1998) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during the period of service. 38 C.F.R. 
§ 3.307(a) (1998).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1998) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (1998) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea), and 
soft tissue sarcoma.  38 C.F.R. § 3.307(e) (1998).

These diseases shall become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, or other 
acne disease consistent with chloracne, and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (1998).  The Secretary has also 
determined that there was no positive association between 
exposure to herbicides and any other condition for which he has 
not specifically determined a presumption of service connection 
is warranted.  59 Fed. Reg. 341-46 (January 4, 1994).

Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under Sec. 3.309(e); acute 
and subacute peripheral neuropathy, and prostate cancer.  See 61 
Fed. Reg. 57586-57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).

A disease need not be specifically mentioned in these regulations 
if the veteran establishes by the objective medical evidence of 
record that there is a relationship between a current disorder 
and exposure to AO in service.  

The United States Court of Appeals for Veterans Claims (Court) 
has found that while a disorder need not have been present or 
diagnosed in service, there must be a nexus between a current 
disorder and military service, even if first diagnosed after 
service, on the basis of all of the evidence of record.  See 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The threshold question that must be resolved with regard to each 
claim is whether the claimant has presented evidence that the 
claim is well grounded; that is, that the claim is plausible. If 
he has not, his appeal fails as to that claim, and VA is under no 
duty to assist him in any further development of that claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Case law provides that, although a claim need not be conclusive 
to be well grounded, it must be accompanied by evidence.  A 
claimant must submit some supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for service connection to be warranted, there must be 
evidence of present disability which is attributable to a disease 
or injury incurred in or aggravated by service.  See Brammer v. 
Derwinski, 2 Vet. App. 23 (1992); Rabideau v. Derwinski, 2 Vet. 
App 141, 143 (1992).

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of an 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence), and a nexus between the in-service injury 
or disease and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).



Where the determinative issue involves the question of a medical 
diagnosis or causation, only individuals possessing specialized 
training and knowledge are competent to render a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 192 (1992).

The Court has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any further 
development of the claim. 38 U.S.C.A. § 5107(a); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1998).





I.  Entitlement to service connection for 
chloracne including as secondary AO 
exposure.

Analysis

Following a comprehensive review of the record, the Board notes 
that service-connection has been established for acne based on an 
etiologic link with active duty.  The service medical records and 
the postservice VA and private clinical data fail to reflect the 
presence of a coexisting chloracne process.  As it stands, there 
is no competent medical evidence of chloracne which is linked to 
active duty including exposure to AO.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 
(1992); Rabideau v. Derwinski 2 Vet. App 141, 143 (1992).

While the veteran presently maintains that he has a chloracne 
disability which began in service or developed as a consequence 
of exposure to AO, the Board notes the Court has held that while 
a lay person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As competent medical evidence of a chloracne disability with a 
nexus to the veteran's recognized active service has not been 
presented, the veteran's claim is not well grounded. If the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 
Accordingly, the claim for entitlement to service connection for 
chloracne including as secondary to exposure to AO is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's claim on 
a ground different from that of the RO, which denied the claim on 
the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication process, 
the Board concludes that he has not been prejudiced by the 
decision to deny his appeal for service connection for chloracne 
including as secondary to exposure to AO.

The Board further finds that the RO has advised the appellant of 
the evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that would 
well ground his claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 (Fed.Cir. 1997).

The Court has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any further 
development of the claim. 38 U.S.C.A. § 5107(a); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

Also, the Board recognizes that the veteran's representative 
contends that, subsequent to the Court's decisions pertaining to 
this issue, VA expanded its duty to assist the veteran in 
developing evidence to include the situation in which the veteran 
has not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, paragraph 
1.03(a), and Part VI, Chapter 2, paragraph 2.10(f) (1996).


The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed prior 
to determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  The Board, however, is 
required to follow the precedent opinions of the Court.  38 
U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board is 
not required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that a 
claim is not well-grounded.  The Board is not bound by an 
administrative issuance that is in conflict with binding judicial 
decisions, and the Court's holdings on the issue of VA's duty to 
assist in connection with the well-grounded claim determination 
are quite clear.  See Bernard v Brown, 4 Vet. App. 384, 394. 
(1993); 38 C.F.R. § 19.5.  The Board has determined, therefore, 
that, in the absence of a well-grounded claim, VA has no duty to 
assist the veteran in developing his case.


II.  Entitlement to an increased 
(compensable) evaluation for acne.

Criteria

Disability evaluations are based, as far as practicable, upon the 
average impairment of earning capacity resulting from the 
disability. 38 U.S.C.A. § 1155; (West 1991). The average 
impairment is set forth in the VA Schedule for Rating 
Disabilities, 
38 C.F.R. Part 4 (1998), which includes diagnostic codes which 
represent particular disabilities.  The pertinent diagnostic 
codes and provisions will be discussed below. The rating schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries.  Generally, the degree 
of disability specified is adequate to compensate for a 
considerable loss of working time from exacerbation or illness 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations shall be 
applied, a higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran's acne is best evaluated using the criteria for 
eczema under Diagnostic Code 7806, which provides a zero percent 
evaluation with slight, if any, exfoliation, exudation or 
itching, if on a non exposed surface or small area.  A 10 percent 
evaluation applies if there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.

Impairment attributable to a nonservice-connected disorder may 
not be considered in evaluating a service-connected disability.  
See 38 C.F.R. § 4.14 (1998).

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the assertion 
and issues raised in the record and to explain the reasons and 
bases for its conclusions. However, it is important to note when 
increasing the level of a service-connected disability at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1998).

Analysis

The Board notes that the veteran's claim is "well grounded" 
within the meaning of the statute and judicial construction. 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board notes that the veteran's claim is well-
grounded based upon his assertions that his disorder has 
increased in severity. Procelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.

In this regard, the record shows that the evidence of record in 
the veteran's claims file consists of voluminous private and VA 
medical data dating from active duty to approximately the late 
1990's.  The veteran has requested that the Board enter a 
decision based upon the evidence of record as he has been unable 
to report for scheduled VA dermatologic examinations in support 
of his claim.  There is no indication that there are additional 
outstanding records which VA has not attempted to obtain.  
Accordingly, no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Following a comprehensive review of the record, the Board notes 
that the available evidence of record including recent 
photographs of the veteran's back shows that his service 
connected acne appears to have remained stable since the VA 
examination in September 1970 and is still confined to the low 
back area, without symptoms such as exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  His 
service-connected acne is not shown to be more than slight or 
mild in degree.  It is confined to a non exposed area or small 
surface.  

The photographs submitted by the veteran in March 1998 pertaining 
to his back area appear consistent with the descriptive findings 
noted on the VA examination in September 1970.  While he also 
submitted photographs of other areas of his skin including the 
feet and hands, the skin changes are not shown to be part of his 
service-connected acne by competent medical evidence.  






The Board points out that the coexisting skin disorders noted in 
the record for which service connection has not been established 
may not be considered when evaluating the veteran's claim for an 
increased evaluation for service-connected acne.  

In view of the foregoing, the Board notes that there are no 
objective findings of service-connected acne disability either 
meeting or more nearly approximating the criteria for a 
compensable evaluation under the pertinent schedular criteria 
cited above, see 38 C.F.R. § 4.7.

The Board has also considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
evaluation for his service connected acne.

Also, the Board notes that while the veteran appears to have 
argued that he should be granted service connection for a 
separately rated chloracne process the fact that service 
connection has been denied for chloracne as not well-grounded 
makes that argument moot.  Moreover, separate ratings would still 
not be applicable in light of overlapping manifestations.  See 
38 C.F.R. § 4.14.


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for chloracne including 
secondary to exposure to AO, the appeal is denied.


Entitlement to an increased (compensable) evaluation acne is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

